Citation Nr: 1704123	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-39 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is of record.  At that time the Veteran submitted additional evidence, along with a waiver of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

During his October 2016 Travel Board Hearing, the Veteran reported that his bilateral hearing loss worsened since the most recent VA examination, which was conducted in November 2009.  As such, remand is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Review of the record also reveals that the Veteran is in receipt of continuing VA treatment for his bilateral hearing loss.  However, complete records of his VA treatment dated since August 2010, have not been associated with the claims file.  The claims file also includes a July 2011 VA audiological evaluation.  However, treatment records associated with this evaluation are not of record.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Thus, upon remand, the AOJ should associate all outstanding VA treatment records dated since August 2010.  

Additionally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  As it is not clear if the January 2010 private audiological submitted by the Veteran conforms to these requirements, clarification should be sought on remand.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Any updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated since August 2010, to specifically include treatment records associated with the July 21, 2011 audiological evaluation.  All such available documents should be associated with the claims file.  If the notes associated with the July 21, 2011 audiological evaluation are not available, the Veteran should be advised pursuant to 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an additional opportunity to identify or submit private treatment records.  The identified records should be sought and associated with the claims file.  If any such records are unavailable, the Veteran should be advised pursuant to 38 C.F.R. § 3.159(e).

3.  Contact the Ohio Ear Institute, where the Veteran's January 2010 audiological examination was conducted, and request clarification as to the following:

(i) whether M. Kappes, who conducted the Veteran's January 15, 2010 audiological evaluation, is a state licensed audiologist; 

(ii) the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and 

(iii) whether speech discrimination testing was conducted using the Maryland CNC test.    

In the event that the AOJ is unable to obtain this clarification from the audiologist, contact the Veteran and afford him the opportunity to clarify. 

4.  Then schedule the Veteran for a VA audiological examination to determine the current nature and severity of his bilateral hearing loss.  

In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe the functional effects caused by the hearing disability in his or her final report.

5.  Then, after taking any development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




